Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent Superintendent of Shawangunk Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging a tier II disciplinary determination finding him guilty of making a false statement and refusing a direct order. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory surcharge has been refunded to petitioner. Thus, petitioner has received all of the relief to which he is entitled and this matter must be dismissed as moot (see Matter of Hale v Maly, 51 AD3d 1232, 1233 [2008]).
Mercure, J.P, Peters, Spain, Kane and Kavanagh, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.